Title: Enclosure: Report on Thomas Cooper’s Collection of Minerals, 9 July 1819
From: Hembel, William,Patterson, Robert Maskell,Cloud, Joseph,Vaughan, John,Cooper, Thomas
To: 


            
              At the request of Professor Cooper, we have examined a Collection of Minerals, selected for the College of Charlottsville, and find them to consist of—
              1st. Specimens of all the Rocks constituting the Primitive, Transition, Secondary and Flötz Formations. The specimens are large, and chiefly American. They fully illustrate the Geology of the United States, as far as it is at present known.
              2d. Specimens of Earthy, Metallic and Saline Minerals. The Series to each genus and family, we believe to be as complete, as is contained in any cabinet in our country. Many of the Specimens are of great value for their size and rarity. In examining them we did not recollect any mineral found in America, which was not included.
              
              3d. Extraneous Fossils. This series we believe to be as complete as any could be formed at present in this country.
              4th. A miscellaneous Collection, consisting of models for illustrating Haüys theory of crystallisation, and of minerals which could p not properly be arranged in the preceding Series.
              When we consider the prices at which single minerals are now sold by Mr. LeSueur, in this city, and the price which has been given for collections here and at New York,—when we consider, moreover, the great difficulty of forming so complete a collection of Minerals in our country, and that it includes the entire cabinet of Mr. Godon,—we have no hesitation in declaring our opinion that the price of fifty cents per specimen, at which we understand it is offered, is not only very moderate, but even below the real value.
              
                William Hembel JunrR. M. Patterson.Jos CloudJn Vaughan
                Philadelphia} July 9th., 1819.
              
            
            
              I add further, that M Godon Valued his Collection at Two thousand Dollars, & refused to take less for it, to my knowledge, as I  had applied for it for a person who wanted to purchase it
              
                Jn Vaughan
              
            
            
              M Godon Valued his Collection at Two thousand Dollars
              
                J V
              
            
            
              M. Godon’s collection, does not constitute one half of the present Collection, either in number or value.
              
                Thomas Cooper.
              
            
          